Citation Nr: 1621352	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  05-35 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for endocrine cancer, to include as secondary to
in-service radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In March 2006, the Veteran testified before a Veterans Law Judge (VLJ), other than the undersigned, sitting at the RO in a Travel Board hearing.  

In July 2009 the Board denied the claim for service connection for endocrine cancer, to include as secondary to in-service radiation exposure.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Joint Motion to Vacate and Remand, the Secretary of VA and the Veteran, through his representative, moved that the July 2009 Board decision be vacated and remanded.  The Court granted the motion by Order in December 2009.  The Board remanded the claim in June 2010 for development consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VLJ who presided at the March 2006 Board hearing is no longer employed at the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Accordingly, the Veteran was sent a letter offering him another hearing before the Board.  The Veteran indicated in a February 2016 response that he wanted another Board hearing, and wanted the hearing to be an in-person hearing at his local VARO.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the next available Travel Board hearing before the Board at the local RO.  Send the Veteran appropriate notice of the hearing date, time, and location.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




